UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrants telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of June 30, 2010, 182,290,243 of the registrants common shares of beneficial interest are outstanding. Part I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 33 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 67 Item 4. Controls and Procedures 68 Part II. Other Information: Item 1. Legal Proceedings 69 Item 1A. Risk Factors 70 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 70 Item 3. Defaults Upon Senior Securities 70 Item 5. Other Information 70 Item 6. Exhibits 70 Signatures 71 Exhibit Index 72 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) June 30, December 31, ASSETS Real estate, at cost: Land $ $ Buildings and improvements Development costs and construction in progress Leasehold improvements and equipment Total Less accumulated depreciation and amortization Real estate, net Cash and cash equivalents Short-term investments - Restricted cash Marketable securities Accounts receivable, net of allowance for doubtful accounts of $52,810 and $46,708 Investments in partially owned entities, including Alexander's of $198,318 and $193,174 Investments in Toys "R" Us Mezzanine loans receivable, net of allowance of $192,638 and $190,738 Receivable arising from the straight-lining of rents, net of allowance of $5,150 and $4,680 Deferred leasing and financing costs, net of accumulated amortization of $204,656 and $183,224 Due from officers Other assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Notes and mortgages payable $ $ Senior unsecured notes Exchangeable senior debentures Convertible senior debentures Revolving credit facility debt Accounts payable and accrued expenses Deferred credit Deferred compensation plan Deferred tax liabilities Other liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests: Class A units - 13,857,608 and 13,892,313 units outstanding Series D cumulative redeemable preferred units - 10,400,000 and 11,200,000 units outstanding Total redeemable noncontrolling interests Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 33,949,284 and 33,952,324 shares Common shares of beneficial interest: $.04 par value per share; authorized, 250,000,000 shares; issued and outstanding 182,290,243 and 181,214,161 shares Additional capital Earnings less than distributions Accumulated other comprehensive income Total Vornado shareholder's equity Noncontrolling interest in consolidated subsidiaries Total equity $ $ See notes to the consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands, except per share amounts) REVENUES: Property rentals $ Tenant expense reimbursements Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Litigation loss accrual and acquisition costs - - Total expenses Operating income Income applicable to Alexander's (Loss) income applicable to Toys "R" Us (Loss) income from partially owned entities Interest and other investment income (loss), net Interest and debt expense (including amortization of deferred financing costs of $4,543 and $4,313 in each three-month period, respectively, and $8,969 and $8,732 in each six-month period, respectively) Net (loss) gain on early extinguishment of debt Net gains on disposition of wholly owned and partially owned assets other than depreciable real estate - - Income (loss) before income taxes Income tax expense Income (loss) from continuing operations Income from discontinued operations - - Net income (loss) Net (income) loss attributable to noncontrolling interests, including unit distributions Net income (loss) attributable to Vornado Preferred share dividends NET INCOME (LOSS) attributable to common shareholders $ INCOME (LOSS) PER COMMON SHARE - BASIC: Income (loss) from continuing operations, net $ Income from discontinued operations, net - - Net income (loss) per common share $ Weighted average shares INCOME (LOSS) PER COMMON SHARE - DILUTED: Income (loss) from continuing operations, net $ Income from discontinued operations, net - - Net income (loss) per common share $ Weighted average shares DIVIDENDS PER COMMON SHARE $ See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated (Amounts in thousands) Earnings Other Non- Preferred Shares Common Shares Additional Less Than Comprehensive controlling Total Shares Amount Shares Amount Capital Distributions Income (Loss) Interests Equity Balance, December 31, 2008 $ Net income (loss) - Dividends paid on common shares - Dividends paid on preferred shares - Proceeds from the issuance of common shares - Conversion of Series A preferred shares to common shares 2 - 89 - Deferred compensation shares and options - - - 2 - - - Common shares issued: Upon redemption of Class A Operating Partnership units, at redemption value - - 46 - - - Under employees' share option plan - - 8 - - Change in unrealized net gain or loss on securities available-for-sale - Our share of partially owned entities OCI adjustments - Voluntary surrender of equity awards on March 31, 2009 - Adjustments to redeemable Class A Operating Partnership units - Other - 6 Balance, June 30, 2009 $ Balance, December 31, 2009 $ Net income - Dividends paid on common shares - Dividends paid on preferred shares - Conversion of Series A preferred shares to common shares 4 - Deferred compensation shares and options - - 17 1 - - - Common shares issued: Upon redemption of Class A Operating Partnership units, at redemption value - - 20 - - - Under employees' share option plan - - 22 - - Under dividend reinvestment plan - - 12 1 - - - Change in unrealized net gain or loss on securities available-for-sale - Our share of partially owned entities OCI adjustments - Adjustments to redeemable Class A Operating Partnership units - Other - 2 Balance, June 30, 2010 $ See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, (Amounts in thousands) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) Equity in income of partially owned entities, including Alexander’s and Toys “R” Us Straight-lining of rental income Amortization of below market leases, net Distributions of income from partially owned entities Other non-cash adjustments Litigation loss accrual - Net gain on dispositions of assets other than depreciable real estate - Net gain resulting from Lexington Realty Trust’s March 2010 stock issuance - Net loss (gain) on early extinguishment of debt Mezzanine loans loss accrual Write-off of unamortized costs from the voluntary surrender of equity awards - Changes in operating assets and liabilities: Accounts receivable, net Other assets Accounts payable and accrued expenses Other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Restricted cash Proceeds from sales of, and return of investment in, marketable securities Proceeds from repayment of mezzanine loans receivable Additions to real estate Development costs and construction in progress Proceeds from sales of real estate and related investments Investments in mezzanine loans receivable and other - Investments in partially owned entities Proceeds from maturing short-term investments - Deposits in connection with real estate acquisitions Purchases of marketable securities Distributions of capital from partially owned entities Net cash provided by (used in) investing activities See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENT OF CASH FLOWS - CONTINUED (UNAUDITED) For the Six Months Ended June 30, (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ $ Proceeds from borrowings Dividends paid on common shares Dividends paid on preferred shares Distributions to noncontrolling interests Repurchase of shares related to stock compensation agreements and related tax with holdings Purchases of outstanding preferred units Debt issuance costs Proceeds from issuance of common shares - Net cash (used in) provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash payments for interests (including capitalized interest of $875 and $10,078) $ $ Cash payments for income taxes $ $ Non-Cash Transactions: Adjustments to redeemable Class A Operating Partnership units $ $ Conversion of Class A Operating Partnership units to common shares, at redemption value Unrealized net gain (loss) on sale of securities available for sale Extinguishment of a liability in connection with the acquisition of real estate - Dividends paid in common shares - Unit distributions paid in Class A units - See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 92.5% of the common limited partnership interest in the Operating Partnership at June 30, 2010. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. Substantially all of Vornado’s assets are held through subsidiaries of the Operating Partnership. Accordingly, Vornado’s cash flow and ability to pay dividends to its shareholders is dependent upon the cash flow of the Operating Partnership and the ability of its direct and indirect subsidiaries to first satisfy their obligations to creditors. On July 8, 2010, we completed the first closing of Vornado Capital Partners, L.P., our real estate investment fund (the “Fund”) with initial equity commitments of $550,000,000, of which we committed $200,000,000. We expect to raise an additional $450,000,000 bringing total commitments to $1 billion. We serve as the general partner and investment manager of the Fund and it will be our exclusive investment vehicle during its three-year investment period for all investments that fit within the Fund’s investment parameters. The Fund’s investment parameters include debt, equity and other interests in real estate, and excludes (i) investments in vacant land and ground-up development; (ii) investments acquired by merger or primarily for our securities or properties; (iii) properties which can be combined with or relate to our existing properties; (iv) securities of commercial mortgage loan servicers and investments derived from any such investments; (v) non-controlling interests in equity and debt securities; and (vi) investments located outside of North America. The Fund has a term of eight years from the final closing date. In the six months ended June 30, 2010, we expensed $2,730,000 of Fund organization costs, which is included as a component of “general and administrative” expenses on our consolidated statement of income, and expect to incur additional expenses of approximately $3,700,000 in the third quarter of 2010. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado, and the Operating Partnership and its consolidated partially owned entities. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Reports on Form10-K and Form 10-K/A for the year ended December 31, 2009, as filed with the SEC. The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the operating results for the full year. 3. Recently Issued Accounting Literature On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an update to Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, adding new requirements for disclosures about transfers into and out of Levels 1 and 2 fair value measurements and additional disclosures about the activity within Level 3 fair value measurements. The application of this guidance on January 1, 2010 did not have a material effect on our consolidated financial statements. In June 2009, the FASB issued an update to ASC810, Consolidation, which modifies the existing quantitative guidance used in determining the primary beneficiary of a variable interest entity (“VIE”) by requiring entities to qualitatively assess whether an enterprise is a primary beneficiary, based on whether the entity has (i) power over the significant activities of the VIE, and (ii) an obligation to absorb losses or the right to receive benefits that could be potentially significant to the VIE. The adoption of this guidance on January 1, 2010 did not have a material effect on our consolidated financial statements. 8 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities Toys “R” Us (“Toys”) As of June 30, 2010, we own 32.7% of Toys. The business of Toys is highly seasonal. Historically, Toys’ fourth quarter net income accounts for more than 80% of its fiscal year net income. We account for our investment in Toys under the equity method and record our 32.7% share of Toys net income or loss on a one-quarter lag basis because Toys’ fiscal year ends on the Saturday nearest January 31, and our fiscal year ends on December 31. As of June 30, 2010, the carrying amount of our investment in Toys does not differ materially from our share of the equity in the net assets of Toys on a purchase accounting basis. On May 28, 2010, Toys filed a registration statement with the SEC for the offering and sale of its common stock. The offering, if completed, would result in a reduction of our percentage ownership of Toys’ equity. The size of the offering and its completion are subject to market and other conditions. Below is a summary of Toys’ latest available financial information on a purchase accounting basis: (Amounts in thousands) Balance as of Balance Sheet: May 1, 2010 October 31, 2009 Assets $ $ Liabilities Noncontrolling interests - Toys “R” Us, Inc. equity For the Three For the Six Months Ended Months Ended Income Statement: May 1, 2010 May 2, 2009 May 1, 2010 May 2, 2009 Total revenues $ Net (loss) income attributable to Toys $ Alexander’s, Inc. (“Alexander’s”) (NYSE: ALX) As of June 30, 2010, we own 32.4% of the outstanding common stock of Alexander’s. We manage, lease and develop Alexander’s properties pursuant to agreements which expire in March of each year and are automatically renewable. As of June 30, 2010, Alexander’s owed us $58,817,000 in fees under these agreements. Based on Alexander’s June 30, 2010 closing share price of $302.92, the market value (“fair value” pursuant to ASC 820) of our investment in Alexander’s is $501,050,000, or $302,732,000 in excess of the June 30, 2010 carrying amount on our consolidated balance sheet. As of June 30, 2010, the carrying amount of our investment in Alexander’s, excluding amounts owed to us, exceeds our share of the equity in the net assets of Alexander’s by approximately $60,169,000. The majority of this basis difference resulted from the excess of our purchase price for the Alexander’s common stock acquired over the book value of Alexander’s net assets. Substantially all of this basis difference was allocated, based on our estimates of the fair values of Alexander’s assets and liabilities, to the real estate (land and buildings). The basis difference related to the buildings is being amortized over their estimated useful lives as an adjustment to our equity in net income of Alexander’s. This amortization is not material to our share of equity in Alexander’s net income or loss. The basis difference related to the land will be recognized upon disposition of our investment. 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities - continued Alexander’s, Inc. (“Alexander’s”) (NYSE: ALX) – continued Below is a summary of Alexander’s latest available financial information: (Amounts in thousands) Balance as of Balance Sheet: June 30, 2010 December 31, 2009 Assets $ $ Liabilities Noncontrolling interests Stockholders' equity For the Three For the Six Months Ended Months Ended Income Statement: June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Total revenues $ Net income attributable to Alexander’s $ Lexington Realty Trust (“Lexington”) (NYSE: LXP) As of June 30, 2010, we own 18,468,969 Lexington common shares, or approximately 13.8% of Lexington’s common equity. We account for our investment in Lexington on the equity method because we believe we have the ability to exercise significant influence over Lexington’s operating and financial policies, based on, among other factors, our representation on Lexington’s Board of Trustees and the level of our ownership in Lexington as compared to other shareholders. We record our pro rata share of Lexington’s net income or loss on a one-quarter lag basis because we file our consolidated financial statements on Form 10-K and 10-Q prior to the time that Lexington files its financial statements. Based on Lexington’s June 30, 2010 closing share price of $6.01, the market value (“fair value” pursuant to ASC 820) of our investment in Lexington was $110,999,000, or $55,355,000 in excess of the June 30, 2010 carrying amount on our consolidated balance sheet. As of June 30, 2010, the carrying amount of our investment in Lexington was less than our share of the equity in the net assets of Lexington by approximately $71,885,000. This basis difference resulted primarily from $107,882,000 of non-cash impairment charges recognized during 2008, partially offset by purchase accounting for our acquisition of an additional 8,000,000 common shares of Lexington in October 2008, of which the majority relates to our estimate of the fair values of Lexington’s real estate (land and buildings) as compared to the carrying amounts in Lexington’s consolidated financial statements. The basis difference related to the buildings is being amortized over their estimated useful lives as an adjustment to our equity in net income or loss of Lexington. This amortization is not material to our share of equity in Lexington’s net income or loss. The basis difference attributable to the land will be recognized upon disposition of our investment. Below is a summary of Lexington’s latest available financial information: (Amounts in thousands) Balance as of Balance Sheet: March 31, 2010 September 30, 2009 Assets $ $ Liabilities Noncontrolling interests Shareholders’ equity For the Three Months For the Six Months Ended March 31, Ended March 31, Income Statement: Total revenues $ Net loss attributable to Lexington $ 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities - continued The carrying amount of our investments in partially owned entities and income (loss) recognized from such investments are as follows: Balance as of (Amounts in thousands) June 30, December 31, Investments: Toys $ $ Alexander’s $ $ Partially owned office buildings India real estate ventures Lexington Other equity method investments $ $ For the Three Months For the Six Months (Amounts in thousands) Ended June 30, Ended June 30, Our Share of Net (Loss) Income: Toys: 32.7% share of: Equity in net (loss) income before income taxes $ Income tax benefit (expense) Equity in net (loss) income Non-cash purchase price accounting adjustments - - Interest and other income $ Alexander’s: 32.4% share of: Equity in net income before reversal of stock appreciation rights compensation expense $ Reversal of stock appreciation rights compensation expense - - - Equity in net income Management and leasing fees Development fees 54 $ Lexington – 13.8% share in 2010 and 16.1% share in 2009 of equity in net (loss) income $ India real estate ventures – 4% to 36.5% range in our share of equity in net income (loss) Other, net (3) $ Includes $4,580 for our share of impairment losses recorded by Lexington. Includes a $5,998 net gain resulting from Lexington’s March 2010 stock issuance. Represents equity in net income or loss of partially owned office buildings in New York and Washington, DC, the Monmouth Mall, Verde Realty Operating Partnership, 85 10th Avenue Associates and others. Includes $7,650 of expense for our share of the Downtown Crossing, Boston lease termination payment. 11 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities - continued Below is a summary of the debt of our partially owned entities as of June 30, 2010 and December 31, 2009, none of which is recourse to us. 100% of Partially Owned Entities’ Debt at (Amounts in thousands) June 30, December 31, Toys (32.7% interest) (as of May 1, 2010 and October 31, 2009, respectively): 10.75% senior unsecured notes, due 2017 (Face value – $950,000) $ $ 8.50% senior unsecured notes, due 2017 (Face value $725,000) - $2.0 billion credit facility, due 2012, LIBOR plus 1.00% – 4.25% - $800 million secured term loan facility, due 2012, LIBOR plus 4.25% (4.60% at June 30, 2010) Senior U.K. real estate facility, due 2013, with interest at 5.02% 7.625% bonds, due 2011 (Face value – $500,000) 7.875% senior notes, due 2013 (Face value – $400,000) 7.375% senior notes, due 2018 (Face value – $400,000) $181 million unsecured term loan facility, due 2013, LIBOR plus 5.00% (5.35% at June 30, 2010) 4.51% Spanish real estate facility, due 2013 Japan borrowings, due 2011 Japan bank loans, due 2011 – 2014, 1.20% – 2.85% 6.84% Junior U.K. real estate facility, due 2013 4.51% French real estate facility, due 2013 8.750% debentures, due 2021 (Face value – $22,000) Mortgage loan, due 2010, LIBOR plus 1.30% - European and Australian asset-based revolving credit facility, due 2012, LIBOR/EURIBOR plus 4.00% - Other Alexander’s (32.4% interest): 731 Lexington Avenue mortgage note payable collateralized by the office space, due in February 2014, with interest at 5.33% (prepayable without penalty after December 2013) 731 Lexington Avenue mortgage note payable, collateralized by the retail space, due in July 2015, with interest at 4.93% (prepayable without penalty after December 2013) Rego Park construction loan payable, due in December 2010, LIBOR plus 1.20% (1.55% at June 30, 2010) Kings Plaza Regional Shopping Center mortgage note payable, due in June 2011, with interest at 7.46% (prepayable without penalty after December 2010) Rego Park mortgage note payable, due in March 2012 (prepayable without penalty) Paramus mortgage note payable, due in October 2011, with interest at 5.92% (prepayable without penalty) Lexington (13.8% interest) (as of March 31, 2010 and September 30, 2009, respectively) Mortgage loans collateralized by Lexington’s real estate, due from 2010 to 2037, with a weighted average interest rate of 5.78% at March 31, 2010 (various prepayment terms) 12 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities - continued 100% of Partially Owned Entities’ Debt at June 30, December 31, (Amounts in thousands) Partially owned office buildings: 330 Madison Avenue (25% interest) $150,000 mortgage note payable, due in June 2015, $ $ LIBOR plus 1.50% (1.87% at June 30, 2010) Kaempfer Properties (2.5% and 5.0% interests in two partnerships) mortgage notes payable, collateralized by the partnerships’ real estate, due 2011, with a weighted average interest rate of 5.85% at June 30, 2010 (various prepayment terms) 100 Van Ness, San Francisco office complex (9% interest) up to $132 million construction loan payable, due in July 2013, LIBOR plus 2.75% (3.10% at June 30, 2010) with an interest rate floor of 6.50% Fairfax Square (20% interest) mortgage note payable, due in December 2014, with interest at 7.00% (prepayable without penalty after July 2014) Rosslyn Plaza (46% interest) mortgage note payable, due in December 2011, LIBOR plus 1.00% (1.34% at June 30, 2010) 330 West 34th Street (34.8% interest) mortgage note payable, collateralized by land, due in July 2022, with interest at 5.71%; we obtained a fee interest in the land upon foreclosure of our $9,041 mezzanine loan - West 57th Street (50% interest) mortgage note payable, due in February 2014, with interest at 4.94% (prepayable without penalty) 825 Seventh Avenue (50% interest) mortgage note payable, due in October 2014, with interest at 8.07% (prepayable without penalty after April 2014) India Real Estate Ventures: TCG Urban Infrastructure Holdings (25% interest) mortgage notes payable, collateralized by the entity’s real estate, due from 2010 to 2022, with a weighted average interest rate of 12.78% at June 30, 2010 (various prepayment terms) India Property Fund L.P. (36.5% interest) revolving credit facility, repaid upon maturity in March 2010 - Verde Realty Operating Partnership (8.3% interest) mortgage notes payable, collateralized by the partnerships’ real estate, due from 2010 to 2025, with a weighted average interest rate of 5.85% at June 30, 2010 (various prepayment terms) Green Courte Real Estate Partners, LLC (8.3% interest) (as of March 31, 2010 and September 30, 2009), mortgage notes payable, collateralized by the partnerships’ real estate, due from 2010 to 2018, with a weighted average interest rate of 5.29% at June 30, 2010 (various prepayment terms) Waterfront Associates, LLC (2.5% interest) construction and land loan up to $250 million payable, due in September 2011 with a six month extension option, LIBOR plus 2.00% - 3.50% (2.56% at June 30, 2010) Monmouth Mall (50% interest) mortgage note payable, due in September 2015, with interest at 5.44% (prepayable without penalty after July 2015) San Jose, California (45% interest) construction loan, due in March 2013, LIBOR plus 4.00% (4.38% at June 30, 2010) Wells/Kinzie Garage (50% interest) mortgage note payable, due in December 2013, with interest at 6.87% Orleans Hubbard Garage (50% interest) mortgage note payable, due in December 2013, with interest at 6.87% Other Based on our ownership interest in the partially owned entities above, our pro rata share of the debt of these partially owned entities was $2,844,923,000 and $3,149,640,000 as of June 30, 2010 and December 31, 2009, respectively. 13 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Marketable Securities The carrying amount of marketable securities on our consolidated balance sheets and their corresponding fair values at June 30, 2010 and December 31, 2009 are as follows: As of June 30, 2010 As of December 31, 2009 Carrying Fair Carrying Fair (Amounts in thousands) Amount Value Amount Value Marketable equity securities - available for sale $ Debt securities(1) $ In the three months ended June 30, 2010, we sold certain of our investments in debt securities that were classified as “held-to-maturity,” for an aggregate of $122,294 in cash and recognized a $3,774 net gain, which is included as a component of “net gains on disposition of wholly owned and partially owned assets other than depreciable real estate” on our consolidated statement of income. In connection therewith, we reclassified $184,697 of investments in debt securities that were previously classified as “held-to-maturity” to “available for sale” and recorded a $14,135 unrealized gain, which is included as a component of “accumulated other comprehensive income” on our consolidated balance sheet. At June 30, 2010 and December 31, 2009, we had $37,175,000 and $13,026,000, respectively, of gross unrealized gains. There were no unrealized losses at June 30, 2010 and $1,223,000 of gross unrealized losses at December 31, 2009. 6. Mezzanine Loans Receivable The following is a summary of our investments in mezzanine loans as of June 30, 2010 and December 31, 2009. Interest Rate (Amounts in thousands) as of Carrying Amount as of Mezzanine Loans Receivable: Maturity June 30, 2010 June 30, 2010 December 31, 2009 Riley HoldCo Corp. (1) 02/15 10.00% $ $ Tharaldson Lodging Companies 04/11 4.65% 280 Park Avenue 06/16 10.25% Equinox (2) n/a n/a - Other, net 11/11-8/15 1.45% - 8.95% Valuation allowance (3) $ $ On July 29, 2010, as part of LNR Property Corporation’s (“LNR”) recapitalization, we acquired a 26.2% equity interest in LNR for a new investment of $116,000 in cash and conversion into equity of our mezzanine loan made to LNR’s parent, Riley HoldCo Corp. At June 30, 2010, the carrying amount of the loan was $15,000, after a $52,537 loss accrual recognized in 2009 and $6,900 in the current quarter. LNR is the industry leading servicer and special servicer of commercial mortgage loans and CMBS and a diversified real estate, investment, finance and management company. We will account for our investment in LNR on the equity method from the date of the recapitalization. In January 2010, Equinox prepaid the entire balance of this loan which was scheduled to mature in February 2013. We received $99,314, including accrued interest, for our 50% interest in the loan which we acquired in 2006 for $57,500. Represents loan loss accruals on certain mezzanine loans based on our estimate of the net realizable value of each loan. Our estimates are based on the present value of expected cash flows, discounted at each loan’s effective interest rate, or if a loan is collateralized, based on the fair value of the underlying collateral, adjusted for estimated costs to sell. The excess of the carrying amount over the net realizable value of a loan is recognized as a reduction of “interest and other investment income (loss), net” in our consolidated statements of income. 14 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 7. Identified Intangible Assets and Intangible Liabilities The following summarizes our identified intangible assets (primarily acquired above-market leases) and intangible liabilities (primarily acquired below-market leases) as of June 30, 2010 and December 31, 2009. Balance as of June 30, December 31, (Amounts in thousands) Identified intangible assets (included in other assets): Gross amount $ $ Accumulated amortization Net $ $ Identified intangible liabilities (included in deferred credit): Gross amount $ $ Accumulated amortization Net $ $ Amortization of acquired below-market leases, net of acquired above-market leases resulted in an increase to rental income of $16,302,000 and $19,560,000 for the three months ended June 30, 2010 and 2009, respectively, and $32,209,000 and $37,542,000 for the six months ended June 30, 2010 and 2009, respectively. Estimated annual amortization of acquired below-market leases, net of acquired above-market leases for each of the five succeeding years commencing January 1, 2011 is as follows: (Amounts in thousands) $ Amortization of all other identified intangible assets (a component of depreciation and amortization expense) was $15,814,000 and $17,778,000 for the three months ended June 30, 2010 and 2009, respectively, and $30,728,000 and $33,564,000 for the six months ended June 30, 2010 and 2009, respectively. Estimated annual amortization of all other identified intangible assets including acquired in-place leases, customer relationships, and third party contracts for each of the five succeeding years commencing January 1, 2011 is as follows: (Amounts in thousands) $ We are a tenant under ground leases for certain properties. Amortization of these acquired below-market leases, net of above-market leases resulted in an increase to rent expense of $509,000 and $533,000 for the three months ended June 30, 2010 and 2009, respectively and $1,018,000 and $1,066,000 for the six months ended June 30, 2010 and 2009, respectively. Estimated annual amortization of these below-market leases, net of above-market leases for each of the five succeeding years commencing January 1, 2011 is as follows: (Amounts in thousands) $ 15 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 8. Debt The following is a summary of our debt: Interest (Amounts in thousands) Rate at Balance at June 30, June 30, December 31, Notes and mortgages payable: Maturity (1) Fixed rate: New York Office: 350 Park Avenue 01/12 5.48% $ $ 1290 Avenue of the Americas 01/13 5.97% 770 Broadway 03/16 5.65% 888 Seventh Avenue 01/16 5.71% Two Penn Plaza 02/11 4.97% 909 Third Avenue 04/15 5.64% Eleven Penn Plaza 12/11 5.20% Washington, DC Office: Skyline Place 02/17 5.74% Warner Building 05/16 6.26% River House Apartments 04/15 5.43% 1215 Clark Street, 200 12th Street and 251 18th Street 01/25 7.09% Bowen Building 06/16 6.14% Universal Buildings 04/14 6.36% Reston Executive I, II, and III 01/13 5.57% 2011 Crystal Drive 08/17 7.30% 1550 and 1750 Crystal Drive 11/14 7.08% 1235 Clark Street 07/12 6.75% 2231 Crystal Drive 08/13 7.08% 1750 Pennsylvania Avenue 06/12 7.26% 241 18th Street 10/10 6.82% 1225 Clark Street 08/13 7.08% 1800, 1851 and 1901 South Bell Street 12/11 6.91% 1101 17th, 1140 Connecticut, 1730 M and 1150 17th Street n/a n/a - Retail: Springfield Mall (including present value of purchase option) 10/12-04/13 9.01% Montehiedra Town Center 07/16 6.04% Broadway Mall 07/13 5.30% 828-850 Madison Avenue Condominium 06/18 5.29% Las Catalinas Mall 11/13 6.97% Other 12/10-05/36 4.75%-10.70% Merchandise Mart: Merchandise Mart 12/16 5.57% High Point Complex 09/16 10.35% Boston Design Center 09/15 5.02% Washington Design Center 11/11 6.95% Other: 555 California Street 09/11 5.79% Industrial Warehouses 10/11 6.95% Total fixed rate notes and mortgages payable 6.12% $ $ See notes on page 18. 16 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 8. Debt - continued Interest (Amounts in thousands) Rate at Balance at Spread over June 30, June 30, December 31, Notes and mortgages payable: Maturity (1) LIBOR Variable rate: New York Office: Manhattan Mall 02/12 L+55 0.90% $ $ laza 05/11 L+40 0.88% Washington, DC Office: 2treet 02/13 L+120 1.53% West End 25 (construction loan) 02/11 L+130 1.65% 1101 17th, 1140 Connecticut, 1730 M and 1150 17th Street 06/14 L+140 1.94% - 220 20th Street (construction loan) 01/11 L+115 1.60% River House Apartments 04/18 n/a 1.67% 2200/2300 Clarendon Boulevard 01/15 L+75 1.10% Retail: Green Acres Mall 02/13 L+140 1.74% Bergen Town Center (construction loan) 03/13 L+150 1.84% Beverly Connection (7) 07/12 L+350 5.00% 4 Union Square South 04/14 L+325 3.62% 435 Seventh Avenue (8) 08/14 L+300 5.00% Other 11/12 L+375 4.11% Other: 220 Central Park South 11/10 L+235L+245 2.74% Other (9) 09/10-02/12 Various 1.85%-4.00% Total variable rate notes and mortgages payable 2.09% Total notes and mortgages payable 5.21% $ $ Senior unsecured notes: Senior unsecured notes due 2015 (10) 04/15 4.25% $ $ - Senior unsecured notes due 2039 10/39 7.88% Senior unsecured notes due 2010 12/10 4.75% Senior unsecured notes due 2011 02/11 5.60% Total senior unsecured notes 5.80% $ $ 3.88% exchangeable senior debentures due 2025 (see page 19) 04/12 5.32% $ $ Convertible senior debentures: (see page 19) 3.63% due 2026 11/11 5.32% 2.85% due 2027 04/12 5.45% Total convertible senior debentures 5.33% $ $ Unsecured revolving credit facilities: $1.595 billion unsecured revolving credit facility 09/12 L+55 0.88% $ $ $.965 billion unsecured revolving credit facility ($21,947 reserved for outstanding letters of credit) 06/11 L+55 - - Total unsecured revolving credit facilities 0.88% $ $ See notes on the following page. 17 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 8. Debt - continued Notes to preceding tabular information (Amounts in thousands): Represents the extended maturity for certain loans in which we have the unilateral right, ability and intent to extend. In the case of our convertible and exchangeable debt, represents the earliest date holders may require us to repurchase the debentures. On June 1, 2010, we refinanced this loan in the same amount. The new loan, which is guaranteed by the Operating Partnership, has a rate of LIBOR plus 1.40% (1.94% at June 30, 2010) and matures in June 2011, with three one-year extension options. In the fourth quarter of 2009, we requested that the Springfield Mall mortgage loan with a principal balance of $163,554 be placed with the special servicer. In March 2010, we received notice from the special servicer that the loan was in default. We are in negotiations with the special servicer; there can be no assurance as to the timing and ultimate resolution of these negotiations. In March 2010, we requested that the mortgage loan on a California retail property with a principal balance of $17,540 be placed with the special servicer. We have not made debt service payments since March and are in default. We are in negotiations with the special servicer; there can be no assurance as to the timing and ultimate resolution of these negotiations. In March 2010, we requested that the High Point Complex mortgage loan be placed with the special servicer. We have not made debt service payments since March and are in default. We are in negotiations with the special servicer; there can be no assurance as to the timing and ultimate resolution of these negotiations. This loan bears interest at the Freddie Mac Reference Note Rate plus 1.53%. This loan has a LIBOR floor of 1.50%. This loan has a LIBOR floor of 2.00%. In June 2010, we extended the maturity date of a $50,000 construction loan to February 2011, with a one-year extension option. In addition, in July 2010, we extended the maturity date of a $36,000 loan which had matured in October 2009, to September 2010, and are in negotiations to further extend this loan. On March 26, 2010, we completed a public offering of $500,000 aggregate principal amount of 4.25% senior unsecured notes due April 1, 2015. Interest on the notes is payable semi-annually on April 1 and October 1, commencing on October 1, 2010. The notes were sold at 99.834% of their face amount to yield 4.287%. The notes can be redeemed without penalty beginning January1, 2015. We retained net proceeds of approximately $496,000. These notes may be redeemed at our option in whole or in part beginning on October 1, 2014, at a price equal to the principal amount plus accrued interest. In the quarter ended March 31, 2010, we reclassified $13,866 of deferred financing costs to deferred leasing and financing costs on our consolidated balance sheet. In the second quarter of 2010, we purchased $45,251 aggregate face amount ($44,170 aggregate carrying amount) of our convertible senior debentures for $45,242 in cash, resulting in a net loss of $1,072. The net proceeds from the offering of these debentures were contributed to the Operating Partnership in the form of an inter-company loan and the Operating Partnership fully and unconditionally guaranteed payment of these debentures. There are no restrictions which limit the Operating Partnership from making distributions to Vornado and Vornado has no independent assets or operations outside of the Operating Partnership. 18 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 8. Debt - continued Pursuant to the provisions of ASC 470-20, Debt with Conversion and Other Options, below is a summary of required disclosures related to our convertible and exchangeable senior debentures. $1.4 Billion Convertible $1 Billion Convertible $500 Million Exchangeable (Amounts in thousands, except per share amounts) Senior Debentures Senior Debentures Senior Debentures June 30, December 31, June 30, December 31, June 30, December 31, Balance Sheet: 2010 2010 Principal amount of debt component $ 22,479 $ $ 392,046 $ $ $ Unamortized discount (967) (8,708) Carrying amount of debt component $ 21,512 $ $ 383,338 $ $ $ Carrying amount of equity component $ 2,104 $ $ 21,027 $ $ $ Effective interest rate 5.45% 5.45% 5.32% 5.32% 5.32% 5.32% Maturity date (period through which discount is being amortized) 4/1/12 11/15/11 4/15/12 Conversion price per share, as adjusted $ 157.18 $ 148.46 $ Number of shares on which the aggregate consideration to be delivered upon conversion is determined -(1) -(1) Pursuant to the provisions of ASC 470-20, we are required to disclose the conversion price and the number of shares on which the aggregate consideration to be delivered upon conversion is determined (principal plus excess value). Our convertible senior debentures require that upon conversion, the entire principal amount is to be settled in cash, and at our option, any excess value above the principal amount may be settled in cash or common shares. Based on the June 30, 2010 closing share price of our common shares and the conversion prices in the table above, there was no excess value; accordingly, no common shares would be issued if these securities were settled on this date. The number of common shares on which the aggregate consideration that would be delivered upon conversion is 143 and 2,641 common shares, respectively. Three Months Ended Six Months Ended (Amounts in thousands) June 30, June 30, Income Statement: $1.4 Billion Convertible Senior Debentures: Coupon interest $ Discount amortization – original issue 23 46 Discount amortization – ASC 470-20 implementation $ $1 Billion Convertible Senior Debentures: Coupon interest $ Discount amortization – original issue Discount amortization – ASC 470-20 implementation $ $500 Million Exchangeable Senior Debentures: Coupon interest $ Discount amortization – original issue Discount amortization – ASC 470-20 implementation $ 19 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 9. Redeemable Noncontrolling Interests Redeemable noncontrolling interests on our consolidated balance sheets represent Operating Partnership units held by third parties and are comprised of Class A units and Series D-10, D-11, D-14 and D-15 (collectively, “Series D”) cumulative redeemable preferred units. Redeemable noncontrolling interests on our consolidated balance sheets are recorded at the greater of their carrying amount or redemption value at the end of each reporting period. Changes in the value from period to period are charged to “additional capital” in our consolidated statements of changes in equity. Below is a table summarizing the activity of redeemable noncontrolling interests. (Amounts in thousands) Balance at December 31, 2008 $ Net income Distributions Conversion of Class A redeemable units into common shares, at redemption value Adjustment to carry Class A redeemable units at redemption value Other, net Balance at June 30, 2009 $ Balance at December 31, 2009 $ Net income Distributions Conversion of Class A redeemable units into common shares, at redemption value Adjustment to carry Class A redeemable units at redemption value Redemption of Series D-12 redeemable units Other, net Balance at June 30, 2010 $ As of June 30, 2010 and December 31, 2009, the aggregate redemption value of our Class A operating partnership units was $1,010,913,000 and $971,628,000, respectively. Redeemable noncontrolling interests exclude our Series G convertible preferred units and Series D-13 cumulative redeemable preferred units, as they are accounted for as liabilities in accordance with ASC 480, Distinguishing Liabilities and Equity, because of their possible settlement by issuing a variable number of Vornado common shares. Accordingly the fair value of these units is included as a component of “other liabilities” on our consolidated balance sheets and aggregated $61,122,000 and $60,271,000 as of June 30, 2010 and December 31, 2009, respectively. In March and May of 2010, we redeemed 246,153 and 553,847 Series D-12 cumulative redeemable preferred units, respectively, for $16.25 per unit in cash, or $13,000,000 in the aggregate. In connection with these redemptions, we recognized a $6,972,000 net gain, of which $4,818,000 was recognized in the second quarter of 2010. Such gain is included as a component of “net income attributable to noncontrolling interests, including unit distributions,” on our consolidated statement of income. 20 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Fair Value Measurements ASC 820, Fair Value Measurement and Disclosures defines fair value and establishes a framework for measuring fair value. The objective of fair value is to determine the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1 – quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2 – observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3 – unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as consider counterparty credit risk in our assessment of fair value. Considerable judgment is necessary to interpret Level 2 and 3 inputs in determining the fair value of our financial and non-financial assets and liabilities. Accordingly, our fair value estimates, which are made at the end of each reporting period, may be different than the amounts that may ultimately be realized upon sale or disposition of these assets. Financial Assets and Liabilities Measured at Fair Value Financial assets and liabilities that are measured at fair value in our consolidated financial statements consist primarily of (i) marketable securities, (ii) the assets of our deferred compensation plan, which are primarily marketable equity securities and equity investments in limited partnerships, (iii) short-term investments (CDARS classified as available-for-sale) and (iv) mandatorily redeemable instruments (Series G convertible preferred units and Series D-13 cumulative redeemable preferred units). The tables below aggregate the fair values of financial assets and liabilities by the levels in the fair value hierarchy at June 30, 2010 and December 31, 2009, respectively. As of June 30, 2010 (Amounts in thousands) Total Level 1 Level 2 Level 3 Marketable securities $ $ $ - $ - Deferred compensation plan assets (included in other assets) - Total assets $ $ $ - $ Mandatorily redeemable instruments (included in other liabilities) $ $ $ - $ - As of December 31, 2009 (Amounts in thousands) Total Level 1 Level 2 Level 3 Marketable equity securities $ $ $ - $ - Deferred compensation plan assets (included in other assets) - Short-term investments - - Total assets $ $ $ - $ Mandatorily redeemable instruments (included in other liabilities) $ $ $ - $ - The fair value of Level 3 “deferred compensation plan assets” represents equity investments in certain limited partnerships. The tables below summarize the changes in these assets for the three and six months ended June 30, 2010 and 2009, respectively. For the Three Months Ended For the Six Months Ended (Amounts in thousands) Beginning balance $ Total realized/unrealized gains 41 Purchases, sales, other settlements and issuances, net Ending balance $ 21 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Fair Value Measurements - continued Financial Assets and Liabilities not Measured at Fair Value Financial assets and liabilities that are not measured at fair value in our consolidated financial statements include mezzanine loans receivable and debt. Estimates of the fair values of these instruments are based on our assessments of available market information and valuation methodologies, including discounted cash flow analyses. The table below summarizes the carrying amounts and fair values of these financial instruments as of June 30, 2010 and December 31, 2009. As of June 30, 2010 As of December 31, 2009 Carrying Fair Carrying Fair (Amounts in thousands) Amount Value Amount Value Mezzanine loans receivable $ Debt: Notes and mortgages payable $ Senior unsecured notes Exchangeable senior debentures Convertible senior debentures Revolving credit facility debt $ 11. Discontinued Operations The table below sets forth the combined results of operations of assets related to discontinued operations for the three and six months ended June 30, 2010 and 2009 and includes the operating results of 1treet, which was sold on September 1, 2009 and 15 other retail properties, which were sold during 2009. For the Three Months For the Six Months (Amounts in thousands) Ended June 30, Ended June 30, Total revenues $ - $ $ - $ Total expenses - - Income from discontinued operations $ - $ $ - $ 12. Fee and Other Income The following table sets forth the details of our fee and other income: For The Three Months For The Six Months (Amounts in thousands) Ended June 30, Ended June 30, Tenant cleaning fees $ Management and leasing fees Lease termination fees Other income $ Fee and other income above includes management fee income from Interstate Properties, a related party, of $192,000 and $183,000 for the three months ended June 30, 2010 and 2009, respectively, and $392,000 and $381,000 for the six months ended June 30, 2010 and 2009, respectively. The above table excludes fee income from partially owned entities, which is included in income from partially owned entities (see Note 4 – Investments in Partially Owned Entities). 22 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 13. Stock-based Compensation On May 13, 2010, our shareholders approved the 2010 Omnibus Share Plan (the “Plan’), which replaces the 2002 Omnibus Share Plan. Under the Plan, the Compensation Committee of the Board (the “Committee”) may grant eligible participants awards of stock options, stock appreciation rights, performance shares, restricted shares and other stock-based awards and operating partnership units, certain of which may provide for dividends or dividend equivalents and voting rights prior to vesting. Awards may be granted up to a maximum of 6,000,000 shares, if all awards granted are Full Value Awards, as defined, and up to 12,000,000 shares, if all of the awards granted are Not Full Value Awards, as defined. Full Value Awards are awards of securities, such as restricted shares, that, if all vesting requirements are met, do not require the payment of an exercise price or strike price to acquire the securities. Not Full Value Awards are awards of securities, such as options, that do require the payment of an exercise price or strike price. This means, for example, if the Committee were to award only restricted shares, it could award up to 6,000,000 restricted shares. On the other hand, if the Committee were to award only stock options, it could award options to purchase up to 12,000,000 shares (at the applicable exercise price). The Committee may also issue any combination of awards under the Plan, with reductions in availability of future awards made in accordance with the above limitations. We account for all stock-based compensation in accordance ASC 718, Compensation – Stock Compensation. Stock-based compensation expense for the three and six months ended June 30, 2010 and 2009 consists of stock option awards, restricted stock awards, Operating Partnership unit awards and out-performance plan awards. Stock-based compensation expense was $8,480,000 and $5,651,000 in the quarter ended June 30, 2010 and 2009, respectively, and $14,957,000 and $15,900,000 in the six months ended June 30, 2010 and 2009, respectively. On March 31, 2009, our nine most senior executives voluntarily surrendered their 2007 and 2008 stock option awards and their 2008 out-performance plan awards. Accordingly, we recognized $32,588,000 of expense in the first quarter of 2009 representing the unamortized portion of these awards, which is included as a component of “general and administrative” expense on our consolidated statement of income. 14. Interest and Other Investment Income (Loss), Net The following table sets forth the details of our interest and other investment income (loss): (Amounts in thousands) For the Three Months For the Six Months Ended June 30, Ended June 30, Dividends and interest on marketable securities $ Mezzanine loans receivable loss accrual Interest on mezzanine loans Mark-to-market of investments in our deferred compensation plan (1) Other, net $ This income (loss) is entirely offset by the expense (income) resulting from the mark-to-market of the deferred compensation plan liability, which is included in “general and administrative” expense. 23 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 15. Income Per Share The following table provides a reconciliation of both net income and the number of common shares used in the computation of (i) basic income per common share - which utilizes the weighted average number of common shares outstanding without regard to dilutive potential common shares, and (ii) diluted income per common share - which includes the weighted average common shares and potentially dilutive share equivalents. Potentially dilutive share equivalents include our Series A convertible preferred shares, employee stock options, restricted stock and exchangeable senior debentures due 2025. For the Three Months For the Six Months (Amounts in thousands, except per share amounts) Ended June 30, Ended June 30, Numerator: Income (loss) from continuing operations, net of income attributable to noncontrolling interests $ Income from discontinued operations, net of income attributable to noncontrolling interests - - Net income (loss) attributable to Vornado Preferred share dividends Net income (loss) attributable to common shareholders Earnings allocated to unvested participating securities Numerator for basic income (loss) per share Impact of assumed conversions: Convertible prefe rred share dividends - - 81 - Numerator for diluted income (loss) per share $ Denominator: Denominator for basic income (loss) per share  weighted average shares Effect of dilutive securities (1): Employee stock options and restricted share awards - Convertible preferred shares - - 71 - Denominator for diluted income (loss) per share  weighted average shares and assumed conversions INCOME (LOSS) PER COMMON SHARE  BASIC: Income (loss) from continuing operations, net $ Income from discontinued operations, net - - Net income (loss) per common share $ INCOME (LOSS) PER COMMON SHARE  DILUTED: Income (loss) from continuing operations, net $ Income from discontinued operations, net - - Net income (loss) per common share $ The effect of dilutive securities above excludes anti-dilutive weighted average common share equivalents. Accordingly the three months ended June 30, 2010 and 2009 exclude 20,075 and 22,729 weighted average common share equivalents, respectively, and the six months ended June 30, 2010 and 2009 exclude 19,941 and 21,551 weighted average common share equivalents, respectively. 24 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 16. Comprehensive Income (Loss) For The Three Months For The Six Months (Amounts in thousands) Ended June 30, Ended June 30, Net income (loss) $ Other comprehensive income (loss) Comprehensive income (loss) Less: Comprehensive income (loss) attributable to noncontrolling interests Comprehensive income (loss) attributable to Vornado $ Substantially all of other comprehensive income (loss) for the three and six months ended June 30, 2010 and 2009 relates to income or loss from the mark-to-market of marketable securities classified as available-for-sale and our share of other comprehensive income or loss of partially owned entities. 17. Retirement Plan In the first quarter of 2009, we finalized the termination of the Merchandise Mart Properties Pension Plan, which resulted in a $2,800,000 pension settlement expense that is included as a component of general and administrative expense on our consolidated statement of income. 18. Subsequent Event On July 29, 2010, as part of LNR Property Corporations (LNR) recapitalization, we acquired a 26.2% equity interest in LNR for a new investment of $116,000,000 in cash and conversion into equity of our mezzanine loan made to LNRs parent, Riley HoldCo Corp. At June 30, 2010, the carrying amount of the loan was $15,000,000, after a $52,537,000 loss accrual recognized in 2009 and $6,900,000 in the current quarter. LNR is the industry leading servicer and special servicer of commercial mortgage loans and CMBS and a diversified real estate, investment, finance and management company. We will account for our investment in LNR on the equity method from the date of the recapitalization. 25 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 19. Commitments and Contingencies Insurance We maintain general liability insurance with limits of $300,000,000 per occurrence and all risk property and rental value insurance with limits of $2.0 billion per occurrence, including coverage for terrorist acts, with sub-limits for certain perils such as floods. Our California properties have earthquake insurance with coverage of $150,000,000 per occurrence, subject to a deductible in the amount of 5% of the value of the affected property, up to a $150,000,000 annual aggregate. Penn Plaza Insurance Company, LLC (“PPIC”), our wholly owned consolidated subsidiary, acts as a re-insurer with respect to a portion of our earthquake insurance coverage and as a direct insurer for coverage for acts of terrorism, including nuclear, biological, chemical and radiological (“NBCR”) acts, as defined by TRIPRA. Coverage for acts of terrorism (excluding NBCR acts) is fully reinsured by third party insurance companies and the Federal government with no exposure to PPIC. Our coverage for NBCR losses is up to $2 billion per occurrence, for which PPIC is responsible for a deductible of $3,200,000 and 15% of the balance of a covered loss and the Federal government is responsible for the remaining 85% of a covered loss. We are ultimately responsible for any loss borne by PPIC. We continue to monitor the state of the insurance market and the scope and costs of coverage for acts of terrorism. However, we cannot anticipate what coverage will be available on commercially reasonable terms in future policy years. Our debt instruments, consisting of mortgage loans secured by our properties which are non-recourse to us, senior unsecured notes, exchangeable senior debentures, convertible senior debentures and revolving credit agreements contain customary covenants requiring us to maintain insurance. Although we believe that we have adequate insurance coverage for purposes of these agreements, we may not be able to obtain an equivalent amount of coverage at reasonable costs in the future. Further, if lenders insist on greater coverage than we are able to obtain it could adversely affect our ability to finance and/or refinance our properties and expand our portfolio. Other Commitments and Contingencies Our mortgage loans are non-recourse to us. However, in certain cases we have provided guarantees or master leased tenant space. These guarantees and master leases terminate either upon the satisfaction of specified circumstances or repayment of the underlying loans. As of June 30, 2010, the aggregate dollar amount of these guarantees and master leases is approximately $254,042,000. At June 30, 2010, $21,947,000 of letters of credit were outstanding under one of our revolving credit facilities. Our credit facilities contain financial covenants that require us to maintain minimum interest coverage and maximum debt to market capitalization ratios, and provide for higher interest rates in the event of a decline in our ratings below Baa3/BBB. Our credit facilities also contain customary conditions precedent to borrowing, including representations and warranties and also contain customary events of default that could give rise to accelerated repayment, including such items as failure to pay interest or principal. Each of our properties has been subjected to varying degrees of environmental assessment at various times. The environmental assessments did not reveal any material environmental contamination. However, there can be no assurance that the identification of new areas of contamination, changes in the extent or known scope of contamination, the discovery of additional sites, or changes in cleanup requirements would not result in significant costs to us. We are committed to fund additional capital to certain of our partially owned entities aggregating approximately $217,800,000, of which $200,000,000 is committed to our real estate Fund. As part of the process of obtaining the required approvals to demolish and develop our 220 Central Park South property into a new residential tower, we have committed to fund the estimated project cost of approximately $400,000,000 to $425,000,000. 26 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 19. Commitments and Contingencies - continued Litigation We are from time to time involved in legal actions arising in the ordinary course of business. In our opinion, after consultation with legal counsel, the outcome of such matters, including the matters referred to below, are not expected to have a material adverse effect on our financial position, results of operations or cash flows. On January8, 2003, Stop & Shop filed a complaint with the United States District Court for the District of New Jersey (“USDC-NJ”) claiming that we had no right to reallocate and therefore continue to collect the $5,000,000 of annual rent from Stop& Shop pursuant to the Master Agreement and Guaranty, because of the expiration of the EastBrunswick, JerseyCity, Middletown, Union and Woodbridge leases to which the $5,000,000 of additional rent was previously allocated. Stop & Shop asserted that a prior order of the Bankruptcy Court for the Southern District of New York dated February 6, 2001, as modified on appeal to the District Court for the Southern District of New York on February 13, 2001, froze our right to reallocate which effectively terminated our right to collect the additional rent from Stop & Shop. On March 3, 2003, after we moved to dismiss for lack of jurisdiction, Stop & Shop voluntarily withdrew its complaint. On March 26, 2003, Stop & Shop filed a new complaint in New York State Supreme Court, asserting substantially the same claims as in its USDC-NJ complaint. We removed the action to the United States District Court for the Southern District of New York. In January 2005 that court remanded the action to the New York State Supreme Court. On February 14, 2005, we served an answer in which we asserted a counterclaim seeking a judgment for all the unpaid additional rent accruing through the date of the judgment and a declaration that Stop & Shop will continue to be liable for the additional rent as long as any of the leases subject to the Master Agreement and Guaranty remain in effect. On May 17, 2005, we filed a motion for summary judgment. On July 15, 2005, Stop & Shop opposed our motion and filed a cross-motion for summary judgment. On December 13, 2005, the Court issued its decision denying the motions for summary judgment. Both parties appealed the Court’s decision and on December 14, 2006, the Appellate Court division issued a decision affirming the Court’s decision. On January 16, 2007, we filed a motion for the reconsideration of one aspect of the Appellate Court’s decision which was denied on March 13, 2007. Discovery is now complete. On October 19, 2009, Stop & Shop filed a motion for leave to amend its pleadings to assert new claims for relief, including a claim for damages in an unspecified amount, and an additional affirmative defense. On April 26, 2010, Stop and Shop’s motion was denied. We anticipate that a trial date will be set for some time in 2010. We intend to continue to vigorously pursue our claims against Stop & Shop. In our opinion, after consultation with legal counsel, the outcome of such matters will not have a material effect on our financial condition, results of operations or cash flows. On May 24, 2007, we acquired a 70% controlling interest in 1290 Avenue of the Americas and the 555 California Street complex. Our 70% interest was acquired through the purchase of all of the shares of a group of foreign companies that own, through U.S. entities, the 1% sole general partnership interest and a 69% limited partnership interest in the partnerships that own the two properties. The remaining 30% limited partnership interest is owned by Donald J. Trump. In August 2005, Mr. Trumpbrought a lawsuitin the New York State Supreme Court against, among others, the general partners of the partnerships referred to above relating to a dispute over the sale ofproperties located on theformer Penn Central rail yardsbetween West 59th and 72nd Streets in Manhattan which were formerly owned by the partnerships. In decisions issued in 2006, 2007 and 2009, the New York State Supreme Court dismissed all of Mr. Trump’s claims, and those decisions were affirmed by the Appellate Division. Mr. Trump cannot further appeal those decisions. In April 2010, Mr. Trump notified us of his intent to file a new suit claiming, among other things, that the limited partnerships should be dissolved. On April 29, 2010, we filed a motion for declaratory judgment in New York courts seeking to dispose of this claim. In June 2010, our motion was granted and a final judgment was entered that disposed of Mr. Trump’s claims with prejudice. In July 2005, we acquired H Street Building Corporation (“H Street”) which has a subsidiary that owns, among other things, a 50% tenancy in common interest inland locatedin Arlington County, Virginia, known as "Pentagon Row," leased totwo tenants, Street Retail, Inc. and Post Apartment Homes, L.P. In April 2007, H Street acquired the remaining 50% interest in that fee. On September 25, 2008, both tenants filed suit against us and the former owners claiming the right of first offer to purchase the fee interest, damages in excess of $75,000,000 and punitive damages. In April 2010, the Trial Court entered judgment in favor of the tenants, that we sell the land to the tenants for a net sales price of $14,992,000, representing the Trial Court’s allocation of our purchase price for H Street. The request for damages and punitive damages was denied. We have filed a notice of appeal and the Trial Court’s judgment is stayed pending the appeal. As a result of the Trial Court’s decision, we recorded a $10,056,000 loss accrual in the three months ended March 31, 2010, primarily representing previously recognized rental income. 27 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 20. Segment Information Below is a summary of net income and a reconciliation of net income to EBITDA(1) by segment for the three and six months ended June 30, 2010 and 2009. (Amounts in thousands) For the Three Months Ended June 30, 2010 New York Washington, DC Merchandise Total Office Office Retail Mart Toys Other(3) Property rentals $ - $ 42,600 Straight-line rents: Contractual rent increases - 292 Amortization of free rent - 555 Amortization of acquired below- market leases, net 15 - 1,581 Total rentals - 45,028 Tenant expense reimbursements - 2,263 Fee and other income: Tenant cleaning fees - (7,171) Management and leasing fees 19 - (737) Lease termination fees 82 34 - - Other - 1,145 Total revenues - 40,528 Operating expenses - 16,402 Depreciation and amortization - 14,073 General and administrative - 24,607 Litigation loss accrual and acquisition costs - 1,930 Total expenses - 57,012 Operating income (loss) - (16,484) Income applicable to Alexander's - - - 6,673 Loss applicable to Toys - (Loss) income from partially owned entities 55 - (4,930) Interest and other investment income, net 23 12 - 3,492 Interest and debt expense - (45,281) Net loss on early extinguishment of debt - (1,072) Net gain on disposition of wholly owned and partially owned assets other than depreciable real estate - 4,413 Income (loss) before income taxes (53,189) Income tax (expense) benefit - - (4,822) Net income (loss) (58,011) Net (income) loss attributable to noncontrolling interests, including unit distributions - - - (2,805) Net income (loss) attributable to Vornado (60,816) Interest and debt expense(2) 59,877 Depreciation and amortization(2) 25,944 Income tax (benefit) expense(2) - 4,863 EBITDA(1) $ 29,868 See notes on page 32. 28 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 20. Segment Information – continued (Amounts in thousands) For the Three Months Ended June 30, 2009 New York Washington, DC Merchandise Total Office Office Retail Mart Toys Other(3) Property rentals $ - $ 39,009 Straight-line rents: Contractual rent increases - (146) Amortization of free rent - 171 Amortization of acquired below- market leases, net 12 - 450 Total rentals - 39,484 Tenant expense reimbursements - 2,109 Fee and other income: Tenant cleaning fees - (5,398) Management and leasing fees - (339) Lease termination fees 68 - - Other - 6,554 Total revenues - 42,410 Operating expenses - 17,662 Depreciation and amortization - 16,796 General and administrative - 26,218 Total expenses - 60,676 Operating income (loss) - (18,266) Income applicable to Alexander's - - - 6,159 Loss applicable to Toys - (Loss) income from partially owned entities 35 - (26,922) Interest and other investment (loss) income, net 41 - (98,415) Interest and debt expense - (59,025) Net gain on early extinguishment of debt - 17,684 (Loss) income before income taxes (178,785) Income tax expense - (3,666) (Loss) income from continuing operations (182,451) Income from discontinued operations - Net (loss) income (182,451) Net loss (income) attributable to noncontrolling interests, including unit distributions - - - 3,987 Net (loss) income attributable to Vornado (178,464) Interest and debt expense(2) 80,373 Depreciation and amortization(2) 28,393 Income tax (benefit) expense(2) 4,053 EBITDA(1) $ (65,645) See notes on page 32. 29 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 20. Segment Information – continued (Amounts in thousands) For the Six Months Ended June 30, 2010 New York Washington, DC Merchandise Total Office Office Retail Mart Toys Other(3) Property rentals $ - $ 77,029 Straight-line rents: Contractual rent increases - 483 Amortization of free rent - 965 Amortization of acquired below- market leases, net - 3,131 Total rentals - 81,608 Tenant expense reimbursements - 4,452 Fee and other income: Tenant cleaning fees - (13,937) Management and leasing fees 33 - (1,388) Lease termination fees - - Other - 1,361 Total revenues - 72,096 Operating expenses - 30,952 Depreciation and amortization - 28,171 General and administrative - 48,626 Litigation loss accrual and acquisition costs - 1,930 Total expenses - 109,679 Operating income (loss) - (37,583) Income applicable to Alexander's - - - 12,729 Income applicable to Toys - Income (loss) from partially owned entities - (2,320) Interest and other investment income, net 50 25 - 17,991 Interest and debt expense - (87,160) Net loss on early extinguishment of debt - (1,072) Net gain on disposition of wholly owned and partially owned assets other than depreciable real estate - 6,922 Income (loss) before income taxes (90,493) Income tax expense - (9,013) Net income (loss) (99,506) Net (income) loss attributable to noncontrolling interests, including unit distributions - - - (18,747) Net income (loss) attributable to Vornado (118,253) Interest and debt expense(2) 116,398 Depreciation and amortization(2) 52,558 Income tax expense(2) 35 9,373 EBITDA(1) $ 60,076 See notes on page 32. 30 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 20. Segment Information – continued (Amounts in thousands) For the Six Months Ended June 30, 2009 New York Washington, DC Merchandise Total Office Office Retail Mart Toys Other(3) Property rentals $ - $ 76,805 Straight-line rents: Contractual rent increases - (57) Amortization of free rent - 103 Amortization of acquired below- market leases, net 41 - 2,109 Total rentals - 78,960 Tenant expense reimbursements - 4,064 Fee and other income: Tenant cleaning fees - (9,398) Management and leasing fees 14 - (1,333) Lease termination fees - - Other - 8,223 Total revenues - 80,516 Operating expenses - 34,065 Depreciation and amortization - 32,234 General and administrative - 64,497 Total expenses - 130,796 Operating income (loss) - (50,280) Income applicable to Alexander's - - - 23,951 Income applicable to Toys - (Loss) income from partially owned entities - (38,568) Interest and other investment (loss) income, net 53 71 - (85,059) Interest and debt expense - (117,817) Net gain on early extinguishment of debt - 22,820 Income (loss) before income taxes (244,953) Income tax expense - (7,873) Income (loss) from continuing operations (252,826) Income from discontinued operations - Net income (loss) (252,826) Net (income) loss attributable to noncontrolling interests, including unit distributions - - - (10,575) Net income (loss) attributable to Vornado (263,401) Interest and debt expense(2) 148,211 Depreciation and amortization(2) 55,104 Income tax expense(2) 8,121 EBITDA(1) $ (51,965) See notes on the following page. 31 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 20. Segment Information - continued Notes to preceding tabular information: (1) EBITDA represents “Earnings Before Interest, Taxes, Depreciation and Amortization.” We consider EBITDA a supplemental measure for making decisions and assessing the unlevered performance of our segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, we utilize this measure to make investment decisions as well as to compare the performance of our assets to that of our peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. (2) Interest and debt expense, depreciation and amortization and income tax expense in the reconciliation of net income (loss) to EBITDA includes our share of these items from partially owned entities. (3) The tables below provide information about EBITDA from certain investments that are included in the “other” column of the preceding EBITDA by segment reconciliations. The totals for each of the columns below agree to the total EBITDA for the “other” column in the preceding EBITDA by segment reconciliations. For the Three Months For the Six Months (Amounts in thousands) Ended June 30, Ended June 30, Alexander's $ Lexington 555 California Street Hotel Pennsylvania Industrial warehouses Other investments Corporate general and administrative expenses (1) Investment income and other, net (1) Net (income) loss attributable to noncontrolling interests, including unit distributions Mezzanine loans receivable loss accrual Real estate Fund organization costs - - Costs of acquisitions not consummated - - Net (loss) gain on early extinguishment of debt Write-off of unamortized costs from the voluntary surrender of equity awards - - - $ The amounts in these captions (for this table only) exclude the mark-to-market of our deferred compensation plan assets and offsetting liability. Includes $4,580 for our share of impairment losses recorded by Lexington. Includes a $5,998 net gain resulting from Lexington's March 2010 stock issuance. Includes $7,650 of expense for our share of the Downtown Crossing, Boston lease termination payment. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Vornado Realty Trust New York, New York We have reviewed the accompanying consolidated balance sheet of Vornado Realty Trust (the "Company") as of June 30, 2010, and the related consolidated statements of income for the three-month and six-month periods ended June 30, 2010 and 2009, and of changes in equity and cash flows for the six-month periods ended June 30, 2010 and 2009. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Vornado Realty Trust as of December 31, 2009, and the related consolidated statements of income, changes in equity, and cash flows for the year then ended (not presented herein); and in our report dated February 23, 2010, we expressed an unqualified opinion on those consolidated financial statements and included an explanatory paragraph relating to a change in method of accounting for debt with conversion options and noncontrolling interests in consolidated subsidiaries. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey August 3, 2010 33 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Certain statements contained herein constitute forward‑looking statements as such term is defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as approximates, believes, expects, anticipates, estimates, intends, plans, would, may or other similar expressions in this Quarterly Report on Form 10‑Q. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see Item 1A. Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2009. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this Quarterly Report on Form10-Q or the date of any document incorporated by reference. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of this Quarterly Report on Form10-Q. Managements Discussion and Analysis of Financial Condition and Results of Operations includes a discussion of our consolidated financial statements for the three and six months ended June 30, 2010. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Critical Accounting Policies A summary of our critical accounting policies is included in our Annual Report on Form 10-K for the year ended December 31, 2009 in Managements Discussion and Analysis of Financial Condition. There have been no significant changes to our policies during 2010. 34 Overview Business Objective and Operating Strategy Our business objective is to maximize shareholder value, which we measure by the total return provided to our shareholders. Below is a table comparing our performance to the Morgan Stanley REIT Index (RMS) and the SNL REIT Index (SNL) for the following periods ending June 30, 2010: Total Return Vornado RMS SNL One-year 67.1% 55.2% 55.2% Three-year (26.2%) (25.0%) (22.4%) Five-year 9.2% 0.5% 3.9% Ten-year 241.8% 151.6% 164.7% (1) Past performance is not necessarily indicative of how we will perform in the future. We intend to achieve our business objective by continuing to pursue our investment philosophy and executing our operating strategies through: · Maintaining a superior team of operating and investment professionals and an entrepreneurial spirit; · Investing in properties in select markets, such as NewYork City and Washington,DC, where we believe there is a high likelihood of capital appreciation; · Acquiring quality properties at a discount to replacement cost and where there is a significant potential for higher rents; · Investing in retail properties in select under-stored locations such as the New York City metropolitan area; · Investing in fully-integrated operating companies that have a significant real estate component; and · Developing and redeveloping our existing properties to increase returns and maximize value. We expect to finance our growth, acquisitions and investments using internally generated funds, proceeds from possible asset sales and by accessing the public and private capital markets. We may also offer Vornado common or preferred shares or Operating Partnership units in exchange for property and may repurchase or otherwise reacquire our shares or any other securities in the future. On July 8, 2010, we completed the first closing of Vornado Capital Partners, L.P., our real estate investment fund (the Fund) with initial equity commitments of $550,000,000, of which we committed $200,000,000. We expect to raise an additional $450,000,000 bringing total commitments to $1 billion. We serve as the general partner and investment manager of the Fund and it will be our exclusive investment vehicle during its three-year investment period for all investments that fit within the Funds investment parameters. The Funds investment parameters include debt, equity and other interests in real estate, and excludes (i) investments in vacant land and ground-up development; (ii) investments acquired by merger or primarily for our securities or properties; (iii) properties which can be combined with or relate to our existing properties; (iv) securities of commercial mortgage loan servicers and investments derived from any such investments; (v) non-controlling interests in equity and debt securities; and (vi) investments located outside of North America. The Fund has a term of eight years from the final closing date. In the six months ended June 30, 2010, we expensed $2,730,000 of Fund organization costs, which is included as a component of general and administrative expenses on our consolidated statement of income, and expect to incur additional expenses of approximately $3,700,000 in the third quarter of 2010. We have a large concentration of properties in the New York City metropolitan area and in the Washington, DC and Northern Virginia areas. We compete with a large number of real estate property owners and developers, some of which may be willing to accept lower returns on their investments. Principal factors of competition are rents charged, attractiveness of location, the quality of the property and breadth and quality of services provided. Our success depends upon, among other factors, trends of the national, regional and local economies, financial condition and operating results of current and prospective tenants and customers, availability and cost of capital, construction and renovation costs, taxes, governmental regulations, legislation and population trends. See Risk Factors in Item 1A of our Annual Report on form 10-K for the year ended December 31, 2009 for additional information regarding these factors. The economic recession and illiquidity and volatility in the financial and capital markets during 2008 and 2009 negatively affected substantially all businesses, including ours. Although signs of a recovery in 2010 have emerged, it is not possible for us to quantify the timing and impact of such a recovery, or lack thereof, on our future financial results. 35 Overview - continued Quarter Ended June 30, 2010 Financial Results Summary Net income attributable to common shareholders for the quarter ended June 30, 2010 was $57,840,000, or $0.31 per diluted share, compared to a net loss of $51,904,000, or $0.30 per diluted share, for the quarter ended June 30, 2009. Net loss for the quarter ended June 30, 2009 includes $500,000 for our share of net gains on sale of real estate. In addition, the quarters ended June 30, 2010 and 2009 include certain items that affect comparability which are listed in the table below. The aggregate of the net gains on sale of real estate and the items in the table below , net of amounts attributable to noncontrolling interests, decreased net income attributable to common shareholders for the quarter ended June 30, 2010 by $12,596,000, or $0.07 per diluted share and increased net loss attributable to common shareholders for the quarter ended June 30, 2009 by $91,516,000, or $0.53 per diluted share. Funds from operations attributable to common shareholders plus assumed conversions (FFO) for the quarter ended June 30, 2010 was $204,772,000, or $1.11 per diluted share, compared to $93,515,000, or $0.54 per diluted share, for the prior years quarter. FFO for the quarters ended June 30, 2010 and 2009 include certain items that affect comparability which are listed in the table below. The aggregate of these items, net of amounts attributable to noncontrolling interests, decreased FFO for the quarter ended June 30, 2010 by $12,596,000, or $0.07 per diluted share and decreased FFO for the quarter ended June 30, 2009 by $92,700,000 or $0.54 per diluted share. For the Three Months Ended June 30, (Amounts in thousands, except per share amounts Items that affect comparability (income) expense: Mezzanine loans receivable loss accrual $ $ Default interest and fees accrued on three loans in special servicing - Net gain on redemption of perpetual perferred units - Real estate Fund organization costs - Costs of acquisitions not consummated - Net loss (gain) on early extinguishment of debt Other, net Noncontrolling interests share of above adjustments Items that affect comparability, net $ $ The percentage increase in GAAP basis and cash basis same store Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) of our operating segments for the quarter ended June 30, 2010 over the quarter ended June 30, 2009 and the trailing quarter ended March 31, 2010 are summarized below. New York Office Washington, DC Office Merchandise Mart Same Store EBITDA: Retail June 30, 2010 vs. June 30, 2009 GAAP basis 2.2% % 12.3% 2.6% Cash Basis 3.5% % 12.7% 3.1% June 30, 2010 vs. March 31, 2010 GAAP basis 3.6% % 1.5% 19.1% Cash Basis 4.8% % 0.1% 22.1% Primarily from the timing of trade shows. 36 Overview  continued Six Months Ended June 30, 2010 Financial Results Summary Net income attributable to common shares for the six months ended June 30, 2010 was $258,125,000, or $1.41per diluted share, compared to $73,937,000, or $0.45 per diluted share, for the six months ended June 30, 2009. Net income for the six months ended June 30, 2010 and 2009 include $307,000 and $673,000, respectively, for our share of net gains on sale of real estate. In addition, the six months ended June 30, 2010 and 2009 include certain items that affect comparability which are listed in the table below. The aggregate of the net gains on sale of real estate and the items in the table below, net of amounts attributable to noncontrolling interests, decreased net income attributable to common shareholders for the six months ended June 30, 2010 by $10,552,000, or $0.06 per diluted share and decreased net income attributable to common shareholders for the six months ended June 30, 2009 by $107,531,000, or $0.65 per diluted share. FFO for the six months ended June 30, 2010 was $565,066,000, or $2.98 per diluted share, compared to $355,777,000, or $2.15 per diluted share, for the prior years six months. FFO for the six months ended June 30, 2010 and 2009 includes certain items that affect comparability which are listed in the table below. The aggregate of these items, net of amounts attributable to noncontrolling interests, decreased FFO for the six months ended June 30, 2010 by $10,861,000, or $0.06 per diluted share and decreased FFO for the six months ended June 30, 2009 by $108,194,000, or $0.66 per diluted share. For the Six Months Ended June 30, (Amounts in thousands, except per share amounts Items that affect comparability (income) expense: Litigation loss accrual and costs of acquisitions not consummated $ $ - Net gain on redemption of perpetual preferred units - Mezzanine loans receivable loss accrual Default interest and fees accrued on three loans in special servicing - Net gain resulting from Lexington's March 2010 stock issuance - Net gain on sale of condominiums - Real estate Fund organization costs - Net loss (gain) on early extinguishment of debt Write-off of unamortized costs from the voluntary surrender of equity awards - Alexander's stock appreciation rights - Other, net Noncontrolling interests share of above adjustments Items that affect comparability, net $ $ The percentage increase (decrease) in GAAP basis and cash basis same store EBITDA of our operating segments for the six months ended June 30, 2010 over the six months ended June 30, 2009 is summarized below. New York Washington, DC Merchandise Same Store EBITDA: Office Office Retail Mart June 30, 2010 vs. June 30, 2009 GAAP basis 1.7% % 7.8% (1.0%) Cash Basis 2.7% % 11.2% (1.9%) Calculations of same store EBITDA, reconciliations of our net income to EBITDA and FFO and the reasons we consider these non-GAAP financial measures useful are provided in the following pages of Managements Discussion and Analysis of the Financial Condition and Results of Operations. 37 Overview - continued The following table sets forth certain information for the properties we own directly or indirectly, including leasing activity. The leasing activity presented below is based on leases signed during the period and is not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (GAAP). Tenant improvements and leasing commissions are presented below based on square feet leased during the period, on a per square foot and per square foot per annum basis, based on weighted average lease terms and as a percentage of initial rent per square foot. (Square feet in thousands) New York Washington, DC Merchandise Mart As of June 30, 2010: Office Office Retail Office Showroom Square feet (in service) Number of properties 28 84 8 8 Occupancy rate 95.5% 95.0% 92.3% 91.1% 91.7% Leasing Activity: Quarter Ended June 30, 2010: Square feet Initial rent per square foot (1) $ Weighted average lease terms (years) Rent per square foot - relet space: Square feet 42 Initial rent - cash basis (1) $ Prior escalated rent - cash basis $ Percentage (decrease) increase: Cash basis (7.3%) 5.8% 1.5% (0.5%) (2.1%) GAAP Basis (7.1%) 10.2% 9.0% 23.3% 0.2% Rent per square foot - vacant space: Square feet 63 78 - Initial rent (1) $ - Tenant improvements and leasing commissions: Per square foot $ Per square foot per annum $ Percentage of initial rent 15.0% 10.6% 5.8% 26.2% 4.1% Six Months Ended June 30, 2010: Square feet Initial rent per square foot (1) $ Weighted average lease terms (years) Rent per square foot - relet space: Square feet 44 Initial rent - cash basis (1) $ Prior escalated rent - cash basis $ Percentage (decrease) increase: Cash basis (7.7%) 8.1% 4.6% (0.5%) (6.1%) GAAP Basis (7.5%) 13.0% 10.2% 23.3% (0.8%) Rent per square foot - vacant space: Square feet - Initial rent (1) $ - Tenant improvements and leasing commissions: Per square foot $ Per square foot per annum $ Percentage of initial rent 15.2% 7.9% 7.5% 26.3% 4.0% See notes on the following table. 38 Overview - continued (Square feet in thousands) New York Washington, DC Merchandise Mart Office Office Retail (3) Office Showroom As of March 31, 2010: Square feet (in service) 16,175 18,530 22,684 2,470 6,301 Number of properties 28 84 164 8 8 Occupancy rate 95.3% 94.1%(2) 91.2% 87.5% 89.1% As of December 31, 2009: Square feet (in service) 16,173 18,560 22,553 2,464 6,301 Number of properties 28 84 164 8 8 Occupancy rate 95.5% 93.3%(2) 91.6% 88.9% 88.4% As of June 30, 2009: Square feet (in service) 16,154 18,073 21,925 2,430 6,337 Number of properties 28 82 164 8 8 Occupancy rate 96.1% 94.7%(2) 91.3% 95.4% 90.2% Most leases include periodic step-ups in rent which are not reflected in the initial rent per square foot leased. Excluding residential and other properties, occupancy rates for the office properties were as follows. June 30, 2010 94.8% March 31, 2010 94.6% December 31, 2009 94.6% June 30, 2009 95.1% Mall sales per square foot, including partially owned malls, for the trailing twelve months ended June 30, 2010 and 2009 were $462 and $476, respectively. 39 Overview - continued On July 29, 2010, as part of LNR Property Corporation’s (“LNR”) recapitalization, we acquired a 26.2% equity interest in LNR for a new investment of $116,000,000 in cash and conversion into equity of our mezzanine loan made to LNR’s parent, Riley HoldCo Corp. At June 30, 2010, the carrying amount of the loan was $15,000,000, after a $52,537,000 loss accrual recognized in 2009 and $6,900,000 in the current quarter. LNR is the industry leading servicer and special servicer of commercial mortgage loans and CMBS and a diversified real estate, investment, finance and management company. We will account for our investment in LNR on the equity method from the date of the recapitalization. 2010 Financing Activities: On March 26, 2010, we completed a public offering of $500,000,000 aggregate principal amount of 4.25% senior unsecured notes due April 1, 2015. Interest on the notes is payable semi-annually on April 1 and October 1, commencing on October 1, 2010. The notes were sold at 99.834% of their face amount to yield 4.287%. The notes can be redeemed without penalty beginning January 1, 2015. We retained net proceeds of approximately $496,000,000. On June 1, 2010, we refinanced a cross-collateralized loan of approximately $85,000,000, secured by 1101 17th, 1140 Connecticut, 1730 M and 1150 17th Streets, in Washington, DC. The new loan, which is guaranteed by the Operating Partnership, has a rate of LIBOR plus 1.40% (1.94% at June 30, 2010) and matures in June 2011, with three one-year extension options. In the second quarter of 2010, we purchased $45,251,000 aggregate face amount ($44,170,000 aggregate carrying amount) of our convertible senior debentures for $45,242,000 in cash, resulting in net loss of $1,072,000. In June 2010, we extended the maturity date of a $50,000,000 construction loan to February 2011, with a one-year extension option. In addition, in July 2010, we extended the maturity date of a $36,000,000 loan which had matured in October 2009, to September 2010, and are in negotiations to further extend this loan. Recently Issued Accounting Literature
